762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN L. EDWARDS, PLAINTIFF-APPELLANT,v.MARGARET HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,DEFENDANT-APPELLEE.
NO. 84-3223
United States Court of Appeals, Sixth Circuit.
3/5/85

ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO
BEFORE:  LIVELY, Chief Judge; ENGEL, Circuit Judge; and PECK, Senior Circuit Judge.
PER CURIAM.


1
The plaintiff appeals from the judgment of the district court affirming the decision of the Secretary which denied plaintiff's application for social security disability benefits.  At the time of the hearing before the administrative law judge the plaintiff was 37 years old, six feet tall and weighed 289 pounds.  He had diabetes and complained of lower and upper back pain for which he took medicine that made him drowsy.  He also testified that the diabetes affected his eyesight.


2
The medical evidence included statements by several doctors that plaintiff's diabetes was under poor control and the administrative law judge found that it could be controlled if plaintiff would stick to a weight reduction diet.  At least two of the examining physicians whose evidence was considered found that the plaintiff retained a residual functional capacity to perform sedentary work.


3
On appeal the plaintiff contends that the administrative law judge presumed that merely sticking to the diet would enable the plaintiff to perform sedentary work rather than requiring the Secretary to prove that he willfully violated the recommended dietary treatment.  Upon consideration of the entire record this court concludes that the administrative law judge did not misapply the law or apply an improper presumption.  There was evidence that the plaintiff could lose weight by following a recommended diet, but failed to do so.  We believe there was substantial evidence to support the decision with respect to plaintiff's ability to perform sedentary work if he followed the recommended diet since all of his impairments were aggravated by obesity.


4
The plaintiff also argues that the credibility determination by which the administrative law judge rejected his and his wife's testimony of disabling pain is not supported by substantial evidence.  While an administrative law judge must consider the claimant's subjective evidence of pain and supporting evidence by a spouse, the judge is not required to credit such evidence if the objective medical evidence in the record does not support a finding of pain so severe and pervasive as to render the claimant incapable of engaging in any substantial gainful activity.  We find no error in the credibility determination upon consideration of the entire record.


5
The judgment of the district court is affirmed.